CONSULTING AGREEMENT


CONSULTING AGREEMENT, dated as of June 1, 2011, by and between Bizzingo, Inc., a
Nevada corporation (the “Company”), and Gordon Samson (“Executive”).


WITNESSETH:
  
WHEREAS, in furtherance of the Company’s desire to continue to secure the
services of Executive, the Company and Executive wish to enter into a consulting
agreement (the “Agreement”);
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:
 
1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive and Executive hereby accepts employment by
the Company for the period commencing on the date hereof and ending on the last
day of the following fiscal year of the Company ending on May 31, 2012 (or such
earlier date as shall be determined pursuant to Paragraph 6). The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Employment Period”.
 
2. Position and Duties. During the Employment Period, Executive shall serve as
Chief Financial Officer of the Company and in such other position or positions
with the Company and its subsidiaries, consistent with his positions as Chief
Financial Officer of the Company, as the Board of Directors of the Company (the
“Board”) shall reasonably assign Executive from time to time. Executive shall
report directly and exclusively to the Chief Executive Officer and Board. During
the Employment Period, unless and until the Board exercises any authority
reserved to it under the Company’s By-Laws, Executive shall have the duties,
responsibilities and obligations customarily exercised by individuals serving as
the chief financial officer in a company of the size and nature of the Company.
During the Employment Period, the Company shall also nominate Executive for
re-election as a member of the Board at the expiration of each term of office,
and Executive shall serve as a member of the Board for each period for which he
is so elected. During the Employment Period, Executive shall perform such
services in a manner consonant with the duties of his position. Executive shall
be subject to the terms and conditions of any applicable policy of the Company
regarding service (including as a director) on behalf of any other organization,
provided that, subject to the provisions of Paragraph 10(a), nothing herein
shall preclude Executive from (i) engaging in charitable activities and
community affairs, and (ii) managing his personal investments and affairs, so
long as the activities listed in subclauses (i)-(ii) do not materially
interfere, individually or in the aggregate, with the proper performance of his
duties and responsibilities as the Company’s Chief Financial Officer.
 
3. Compensation.
 
(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the annual rate of no less than $180,000. The amount of annual
base salary currently payable under this Paragraph 3(a) shall be reduced,
however, to the extent Executive elects in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
interpretations thereunder (“Section 409A”) to defer such salary under the terms
of any deferred compensation or savings plan or arrangement maintained or
established by the Company or any of its subsidiaries. Executive’s annual base
salary payable hereunder, without reduction for any amounts deferred as
described above, is referred to herein as the “Base Salary”. The Company shall
pay Executive the portion of his Base Salary not deferred at the election of
Executive in accordance with its generally applicable policies for senior
executives, but not less frequently than in equal monthly instalments. Amounts
of base salary accrued but deferred between Executive and the Company, shall be
paid to Executive by the Company, together with interest thereon (which interest
shall accrue at the rate of the applicable federal rate for mid-term treasuries
and which rate shall be reset annually on the basis of the rate in effect for
March for each year during which the deferral shall be in effect), six months
and one day after the date upon which Executive incurs a separation from service
with the Company within the meaning of Section 409A or, if earlier, promptly
after Executive’s death; provided that, for purposes of applying such Section
409A, the parties agree, as permitted in accordance with the final regulations
thereunder, a “separation from service” shall occur when Executive and the
Company reasonably anticipate that Executive’s level of bona fide services for
the Company (whether as an employee or an independent contractor) will
permanently decrease to no more than 30 percent of the average level of bona
fide services performed by Executive for the Company over the immediately
preceding 36 months. The determination of whether and when a separation from
service has occurred shall be made in accordance with this subparagraph and in a
manner consistent with Treasury Regulation Section 1.409A-1(h).


 
 

--------------------------------------------------------------------------------

 
 
(b) Incentive Compensation. Executive shall be given the opportunity to earn an
annual incentive bonus in accordance with the annual bonus plan generally
applicable to the Company’s executive officers, as the same may be in effect
from time to time (the “Annual Plan”). The actual amount payable to Executive as
an annual bonus under the Annual Plan shall be dependent upon the achievement of
performance objectives established in accordance with the Annual Plan by the
Board or the committee of the Board responsible for administering such Annual
Plan (the “Compensation Committee”), which shall be substantially the same as
the objectives established under the Annual Plan for other senior executive
officers of the Company. Any bonus payable pursuant to this Paragraph 3(b) shall
be paid at the same time as annual bonuses are payable to other officers of the
Company in accordance with the provisions of the Annual Plan, subject to
Executive’s continued employment with the Company through the date on which such
bonuses are paid.
 
(c) Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement generally made available to senior executive
officers of the Company, on substantially the same terms and conditions as
generally apply to such other officers, except that the size of the awards made
to Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices. During each fiscal year during the term hereof (starting
with the fiscal year commencing June 1, 2011 Executive shall receive an annual
stock award from an S-8 plan to be filed (not later than June 2011) of not less
than 1,000,000 shares of common stock. The Compensation Committee may increase
the award value of any award made in respect of any such fiscal year based on
its evaluation of Executive’s performance.
 
4. Stock Option Grant.
 
(a) Grant of Stock Options. The Company shall grant Executive options to
purchase 3,000,000 shares of the Company’s Common Stock.  Such options shall be
granted under the terms of a Stock and Incentive Plan, as amended, and except as
otherwise expressly provided herein, shall be subject to the terms and
conditions of the Stock Plan. The options shall have a maximum term of seven
years. The per share exercise price of the Stock Option Grant shall be equal to
the Fair Market Value on the date of grant. The Stock Option Grant shall become
vested and exercisable as to 50% of the option grant on company shares on each
of the first two anniversaries of the Grant Date, subject in each case to
Executive’s continued employment with the Company through such anniversary of
the Grant Date, and, if applicable, to the provisions of the Option Award
Agreement.
 
(b) Accelerated Vesting. The Stock Plan shall have a Triggering Event clause in
effect, and, upon the occurrence of a Triggering Event within the 12-month
period following a Change in Control, the Stock Option Grant shall become fully
vested. For purposes of this Paragraph 4(b), “Triggering Event” and “Change in
Control” shall have the meanings given to such terms in their normal usage.
 
5. Benefits, Perquisites and Expenses.
 
(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company and made available generally to its senior officers, including, without
limitation, each group life, hospitalization, medical, dental, health, accident
or disability insurance or similar plan or program of the Company, and (ii) each
pension, profit sharing, retirement, deferred compensation or savings plan
sponsored or maintained by the Company for its senior officers, in each case,
whether now existing or established hereafter, in accordance with the generally
applicable provisions thereof.
 
(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other senior officers of
the Company in accordance with the then current policies and practices of the
Company.
 
(c) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, over and above a $500 office
expense allowance and upon presentation of expense statements or vouchers and
such other information as the Company may require and in accordance with the
generally applicable policies and procedures of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Indemnification. Executive and the Company are parties to an indemnification
agreement effective as of May 31, 2010 (the “Indemnification Agreement”), which
shall continue in full force and effect in accordance with its terms.


6. Termination of Employment.
 
(a) Early Termination of the Employment Period. Notwithstanding Paragraph 1, the
Employment Period shall end upon the earliest to occur of (i) Executive’s death,
(ii) a Termination due to Disability, (iii) a Termination for Cause, (iv) the
Termination Date specified in connection with any exercise by the Company of its
Termination Right or (v) a Termination for Good Reason. If the Employment Period
terminates as of a date specified under this Paragraph 6, Executive agrees that,
upon written request from the Company, he shall resign from the Board and each
other position he holds with the Company and any of its subsidiaries or
affiliates, effective immediately following receipt of such request from the
Company (or at such later date as the Company may specify).
 
(b) Benefits Payable Upon Termination.
 
(i) In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or his beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability. In the event of the Executive’s death during the Employment Period
or a Termination due to Disability, all Stock grants or Options shall become
fully vested and payable to Executive or his beneficiaries or legal
representatives in accordance with the terms of Paragraph 3(c) & 4(a)
hereof.  Subject to Paragraph 6(d), in the event of Executive’s death or
disability, any other stock options then held by Executive or his permitted
transferees (including the Stock Option Award and/or Grant) shall be exercisable
in accordance with the terms of the applicable plan and the applicable award
and/or option agreements.
 
(ii) In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements.
 
(iii) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, Executive shall be provided the Unconditional
Entitlements and the Company shall provide the Conditional Benefits to
Executive, subject to (A) Executive’s execution of the Release, (B) Executive
having not revoked such Release within the seven-day revocation period permitted
following delivery of such Release and (C) Executive’s execution of the
Consulting Agreement. For Executive to become entitled to the Contingent
Benefits, Executive must deliver both the executed Release and the executed
Consulting Agreement to the Company by no later than twenty-two (22) days
following the Termination Date.
 
(c) Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 6(b) are as follows:
 
(i) Earned Amounts. The Earned Compensation shall be paid within 30 days
following the termination of Executive’s employment hereunder, or if any part
thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30) days following the determination that
such conditions have been met, provided that in no event shall the bonus be paid
later than 90 days following his termination of employment.
 
(ii) Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates applicable to Executive at the time of
termination of Executive’s employment with the Company and all amounts and
benefits (other than the Contingent Benefits) which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of his termination without
regard to the performance by Executive of further services or the resolution of
a contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of
Executive’s employment with the Company. Notwithstanding the immediately
preceding sentence, Executive shall not be entitled to any benefits under any
severance plan or policy of the Company or any of its subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its affiliates pursuant to the terms of the Indemnification Agreement
referenced in Paragraph 5(d) shall be unaffected by Executive’s termination of
employment and shall remain in effect in accordance with its terms.


(iv) Medical Coverage. Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. Executive
shall be notified in writing of his rights to continue such coverage after the
termination of his employment pursuant to this Paragraph 6(c)(iv), provided that
Executive timely complies with the conditions to continue such coverage.
Executive understands and acknowledges that Executive is responsible to make for
all payments required for any such continued health care coverage that Executive
may choose to receive.
 
(v) Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by him prior to the
termination of his employment.
 
(vi) Stock Options/Awards. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to him by the Company shall be governed by the terms and provisions of the plans
(including plan rules) and award agreements pursuant to which such stock options
and restricted stock units were awarded, as in effect at the date Executive’s
employment terminates.
 
(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled under Paragraph 6(b)(iii),
provided he complies with the terms and conditions thereof, are as follows:
 
(i) Remaining Salary. As specified in further detail in paragraph 2 of the
Consulting Agreement, the Company shall pay Executive a lump sum amount equal to
the Consulting Amount as compensation for his consulting services under the
Consulting Agreement. If the Scheduled Expiration Date is later than the end of
the Consulting Agreement Period, the Company shall also pay Executive the
Severance Amount. The Consulting Amount and the Severance Amount shall be paid
on the date that is six months and one day after the Termination Date (or upon
Executive’s death, if earlier).
 
(ii) Stock Options. All of Executive’s Continuing Unvested Options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if Executive had remained employed under this Agreement through the
Scheduled Expiration Date. Once exercisable, all Continuing Unvested Options
shall remain exercisable until the Stock Option Termination Date. All of
Executive’s Remaining Stock Options that were vested and exercisable at the
Termination Date shall remain exercisable until the Stock Option Termination
Date. Notwithstanding any other term or provision hereof, any of Executive’s
stock options which are not vested at the Termination Date, shall automatically
terminate upon the Termination Date. Except as otherwise expressly provided
herein, all of the Remaining Stock Options shall continue to be subject to the
Original Stock Option Award Documents. Notwithstanding the foregoing, in the
event of Executive’s death prior to the Stock Option Termination Date, all
Continuing Unvested Options shall vest on the date of Executive’s death and all
Remaining Stock Options shall be exercisable for the period following
Executive’s death determined under such Original Stock Option Award Documents on
the same basis as though Executive was employed on the date of his death and
regardless of when the Stock Option Termination Date would otherwise have
occurred. However, any provisions in the Original Stock Option Plan/Award
Documents relating to disability or change in control of the Company shall not
be operative after the Termination Date with respect to any Remaining Stock
Options.
 
 
 

--------------------------------------------------------------------------------

 
 
 (iii) Pro-Rated Current Year Bonus. A pro rata annual bonus for the year in
which the Termination Date occurs, determined on the basis of an assumed
full-year target bonus determined pursuant to Section 3(b) and the number of
days in the applicable fiscal year occurring on or before the Termination Date.
Such pro-rata current year bonus shall be paid no later than the later of (i)
two and a half months after the end of Executive’s tax year in which the
Termination Date occurs and (ii) two and a half months after the end of the
Company’s tax year in which the Termination Date occurs.


(iv) Additional Distribution Rules in Respect of Conditional Benefits. The
following additional rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to Executive under Paragraph
6(d)(i), (iii) and (iv):
 
(A) It is intended that each instalment of the payments and benefits provided
under Paragraphs 6(d)(i), (iii) and (iv) shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A;
 
(B) Distribution in respect of any tranche of Remaining Stock Awards/Options to
which Paragraph 6(b)(iii) applies shall be made within 90 days following the
later of the date that (i) the service conditions that had originally been
specified under the applicable Option/Award Documents would otherwise have been
satisfied (had Executive continued to be employed) and (ii) the last performance
measurement period applicable in respect of such tranche of Option/Stock awards
under the applicable Documents would otherwise have expired;
 
(C) Each instalment of the payments and benefits due under Paragraph 6(d)(i) and
(iii) that would, absent this subsection, be paid within the six-month period
following Executive’s separation from service from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, Executive’s death), with any such instalments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following Executive’s separation
from service; provided, however, that the preceding provisions of this sentence
shall not apply to any instalment of payments and benefits if and to the maximum
extent that such instalment is deemed to be paid under a separation pay plan
that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). (Any instalments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of Executive’s second taxable year following the
taxable year of Executive’s in which the separation from service occurs.) Any
subsequent instalments that would be payable more than six months following
Executive’s separation from service shall be paid in accordance with the dates
and terms set forth herein.


(e) Definitions. For purposes of this Paragraph 6 and, to the extent applicable,
Paragraph 7, the following terms shall have the meanings ascribed to them below:
 
“Consulting Agreement” means the consulting agreement in the form attached
hereto as Exhibit B.
 
“Consulting Agreement Period” means the period established under the Consulting
Agreement during which Executive shall be required to provide consulting
services to the Company.
 
“Consulting Amount” means a lump sum amount equal to the aggregate Base Salary
which would have been earned by Executive had his employment under this
Agreement continued after the Termination Date and through the earlier to occur
of (i) the end of the Consulting Agreement Period or (ii) any earlier date that
the Consulting Agreement terminates for any reason whatsoever.
 
“Continuing Unvested Options” means any of Executive’s stock options that were
not vested and exercisable at the Termination Date, but that would have become
vested and exercisable on or prior to the Latest Stock Option Vesting Date had
Executive continued to be employed by the Company through the Scheduled
Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 


“Earned Compensation” means the sum of (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Paragraph 6(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred) and (b) if
Executive’s employment terminates due to Executive’s death or in a Termination
due to Disability or a Termination for Good Reason or due to the Company’s
exercise of its Termination Right, in any case, after the end of a fiscal year,
but before the annual incentive compensation payable for services rendered in
that fiscal year has been paid, the annual incentive compensation that would
have been payable to Executive for such completed fiscal year in accordance with
Paragraph 3(b).


“Latest Stock Option Vesting Date” means the date which is three months after
the Scheduled Expiration Date.
 
“Original Stock Option Award Documents” means, with respect to any Remaining
Stock Option, the terms and provisions of the award agreement and plan pursuant
to which such Remaining Stock Option was granted, each as in effect on the
Termination Date.
 
 “Release” means the General Release in the form set forth in Exhibit C attached
hereto.
 
“Remaining Stock Options” means any of Executive’s stock options, which are (i)
vested at the Termination Date or (ii) Continuing Unvested Options.
 
 “Scheduled Expiration Date” means May 31, 2012.
 
“Severance Amount” means an amount equal to the aggregate Base Salary which
would have been earned by Executive under this Agreement for the period
commencing on the day after termination of the Consulting Agreement Period and
ending on the Scheduled Expiration Date; provided that if the Company terminates
the Consulting Agreement due to Executive’s material breach of the terms
thereof, the Severance Amount shall be reduced to zero.
 
“Stock Option Termination Date” means with respect to any Remaining Stock Option
the earlier to occur of (A) the date which is eighteen (18) months after the
Scheduled Expiration Date and (B) the expiration of the stated term of such
award.
 
“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) Executive’s conviction of a felony or the entering by
Executive of a plea of nolo contendere to a felony charge; (ii) Executive’s
gross neglect, wilful malfeasance or wilful gross misconduct in connection with
his employment hereunder which has had a material adverse effect on the business
of the Company and its subsidiaries, unless Executive reasonably believed in
good faith that such act or non-act was in or not opposed to the best interests
of the Company; (iii) a substantial and continual refusal by Executive in breach
of this Agreement to perform Executive’s duties, responsibilities or obligations
assigned to Executive in accordance with the terms hereof (provided that such
duties, responsibilities or obligations are not inconsistent with his positions
as Chief Financial Officer and are otherwise lawful) that continues after
receipt by Executive of written notice from the Company identifying the duties,
responsibilities or obligations not being performed; (iv) a violation by
Executive of any policy of the Company that is generally applicable to all
employees or all officers of the Companies including, but not limited to,
policies concerning insider trading or sexual harassment, or the Company’s code
of conduct, that Executive knows or reasonably should know could reasonably be
expected to result in a material adverse effect on the Company; (v) Executive’s
failure to cooperate, if requested by the Board, with any investigation or
inquiry into his or the Company’s business practices, whether internal or
external, including, but not limited to Executive’s refusal to be deposed or to
provide testimony at any trial or inquiry; or (vi) any material breach by
Executive of the provisions of Paragraph 9; provided, however, that in the case
of subclauses (iv), (v) and (vi), Cause shall not exist if, such violation,
failure to cooperate or breach, if capable of being cured, shall have been cured
by Executive within 30 days after receipt of notice thereof from the Company.
Any Termination for Cause shall be effected by a resolution of the majority of
the members of the Board, excluding Executive. Prior to the effectiveness of any
such termination, Executive shall be afforded an opportunity to meet with the
Board, upon reasonable notice under the circumstances, and explain and defend
any action or omission alleged to constitute grounds for a Termination for
Cause; provided that, the Board may suspend Executive from his duties hereunder
prior to such opportunity and such suspension shall not constitute a breach of
this Agreement by the Company or otherwise form the basis for a Termination for
Good Reason. If Executive has, and utilizes, such opportunity to be heard, the
Board shall promptly reaffirm that grounds for a Termination for Cause exist or
reinstate Executive to his position hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Termination Date” means the earlier to occur of (i) the date the Company
specifies in writing to Executive in connection with the exercise of its
Termination Right or (ii) the date Executive specifies in writing to the Company
in connection with any notice to effect a Termination for Good Reason.


“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six consecutive months or (ii) an aggregate of nine
months (whether or not consecutive) in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
Executive, which consent shall not be unreasonably withheld. Executive or his
legal representatives or any adult member of his immediate family shall have the
right to present to such physician such information and arguments as to
Executive’s disability as he, she or they deem appropriate, including the
opinion of Executive’s personal physician.
 
“Termination for Good Reason” means a termination of Executive’s employment by
Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events: (i) a reduction in
any of Executive’s compensation rights hereunder (that is, Base Salary, target
bonus opportunity specified in Paragraph 3(b) or annual target incentive awards
specified in Paragraph 3(c)), it being understood that the failure of Executive
to receive an actual bonus for any fiscal year equal to or greater than the
bonus opportunity, or to receive in respect of any equity award granted an
amount that is equal to or greater than the annual target incentive value
ascribed to such award is not a reduction in such compensation rights; (ii) the
failure to elect or re-elect Executive as a member of the Board of Directors, or
the removal of him by the Company from the position of Chief Financial Officer;
(iii) a material reduction in Executive’s duties and responsibilities as in
effect immediately prior to such reduction (other than in connection with the
appointment of a person other than Executive to serve as President of the
Company); (iv) the assignment to Executive of duties that are materially
inconsistent with his position or duties or that materially impair Executive’s
ability to function as Chief Financial Officer of the Company and any other
position in which he is then serving; (v) the relocation of Executive’s
principal office to a location that is both more than 50 miles from New Jersey;
or (vi) a material breach of any material provision of this Agreement by the
Company. In addition, following the occurrence of a Change in Control, any
occurrence that would constitute a Triggering Event upon which Executive may
effect a Termination for Good Reason in accordance with this Agreement. For
purposes of the preceding sentence, the term Change of Control shall have the
meaning set forth as normally ascribed (or, with Executive’s written consent, as
the same may hereafter amended). Notwithstanding the foregoing, a termination
shall not be treated as a Termination for Good Reason (A) if Executive shall
have consented in writing to the occurrence of the event giving rise to the
claim of Termination for Good Reason, (B) if the Board removes Executive from
the position of Chief Financial Officer to appoint a person who Executive
recommends or otherwise agrees to be acceptable, or (C) unless Executive shall
have delivered a written notice to the Board within three months of his having
actual knowledge of the occurrence of one of such events stating that he intends
to terminate his employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.
 
“Termination Right” means the right of the Company, in its sole, absolute and
unfettered discretion, to terminate Executive’s employment under this Agreement
for any reason or no reason whatsoever. For the avoidance of doubt, any
Termination for Cause affected by the Company shall not constitute the exercise
of its Termination Right.
 
(f) Conflict With Plans. As permitted, the Company and Executive agree that the
definitions of Termination for Cause or Termination for Good Reason set forth in
this Paragraph 6 shall apply in place of any similar definition or comparable
concept applicable under any other documents (or any similar definition in any
successor documents), except that, in connection with a “Triggering Event” as
defined as in effect on the date hereof, the terms of the Stock Plan shall apply
to determine Executive’s rights and entitlements in respect of the awards made
under such plan (and only in respect of such awards).
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and the Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon his termination of employment (including any payment to
this Paragraph 6) shall be made promptly after the six month anniversary of
Executive’s date of termination to the extent necessary to avoid imposition on
Executive of any tax penalty imposed under Section 409A of the Code. Solely for
purposes of determining the time and form of payments due Executive under this
Agreement (including any payments due under Paragraphs 3(a) or 6) or otherwise
in connection with his termination of employment with the Company, Executive
shall not be deemed to have incurred a termination of employment unless and
until he shall incur a “separation from service” with the meaning of Section
409A of the Code, as determined in accordance with Paragraph 3(a) hereof. To the
extent that the Company and Executive determine that any provision of this
Agreement could reasonably be expected to result in Executive’s being subject to
the payment of interest or additional tax under Section 409A, the Company and
Executive agree, to the extent reasonably possible as determined in good faith,
to amend this Agreement, retroactively, if necessary, in order to avoid the
imposition of any such interest or additional tax under Section 409A.
 
7. Expiration of the Term of this Agreement. If the Employment Period ends at
the expiration of the term stated in Paragraph 1 hereof (i.e., on May 31, 2012)
and, prior to such date, the parties hereto have not (i) entered into a mutually
satisfactory extension hereof or a new employment agreement to have effect after
such date, or (ii) otherwise agreed to continue Executive’s employment without
the benefit of an employment agreement, either party may (by written notice to
the other) terminate Executive’s employment on, or within 30 days following such
expiration of the Employment Period hereunder, in which case (but subject to
Paragraph 8 hereof), Executive shall be entitled to receive from the Company a
separation payment equal to the sum of (1x) the Base Salary and (1x) the average
of the annual bonuses payable (including in such average a zero for any year for
which no such bonus is payable) to Executive with respect to each of the last
three completed fiscal years of the Company for which the amount of such bonus
has been determined at the date of such termination (the “Separation Payment”),
as well as the Unconditional Entitlements. The Separation Payment shall be paid
promptly but in no event more than 15 days following Executive’s termination of
employment, but subject to Executive’s execution and non-revocation of the
Release. For Executive to become entitled to the Separation Payment, Executive
must deliver the executed Release to the Company by no later than twenty-two
(22) days following the date of his termination of employment. Unconditional
Entitlements shall be payable at the times provided with respect to the
applicable components thereof in Paragraph 6(c). In addition, Executive and his
eligible dependents who were participating in any such arrangements at the date
of Executive’s termination of employment shall be entitled to continued
participation in all medical, dental, hospitalization benefit plans or programs
in which he and/or they were participating on the date of the termination of his
employment until the earlier of (A) 12 months following termination of his
employment and (B) the date, or dates, he receives equivalent coverage and
benefits under the plans and programs of a subsequent employer; provided,
however, that if Executive’s continued participation in any employee plan or
program as provided in this Paragraph 6 would conflict with any law or
regulation, or would result in any adverse tax consequences for Executive, the
Company or other participants in such plan or program, he shall be provided with
the economic equivalent of the benefits provided under the plan or program in
which he is unable to participate. In the case of any welfare benefit plan, the
economic equivalent of any benefit foregone shall be deemed to be the lowest
cost that would be incurred by Executive in obtaining such benefit himself on an
individual basis and  shall be provided on a “tax grossed-up basis” to the
extent the economic equivalent is taxable to Executive, but provision of the
benefit to Executive while an employee was not taxable. If Executive becomes
entitled to receive the Separation Payment, Executive agrees that, upon written
request from the Company, he shall resign from the Board, effective immediately
following receipt of such request from the Company (or at such later date as the
Company may specify).
 
 
 

--------------------------------------------------------------------------------

 
 
8. Exclusive Remedy. Executive shall be under no obligation to seek other
employment or other engagement of his services. Executive acknowledges and
agrees that the payments and rights provided under either Paragraph 6 or 7, as
the case may be, are fair and reasonable, and are Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for termination of
his employment by the Company upon exercise of its Termination Right pursuant to
this Agreement or upon a Termination for Good Reason or upon termination of his
employment upon the expiration of this Agreement. The failure of Executive to
execute and timely deliver the Release and, if applicable, the Consulting
Agreement for any reason (i) shall limit his rights in connection with the
exercise by the Company of its Termination Right, or upon the termination of his
employment at or following the expiration of the term of this Agreement, solely
to the right to receive the Unconditional Entitlements, (ii) shall not effect a
modification of any of his commitments set forth in this Agreement (none of
which are contingent upon execution of the Release by him) and (iii) shall not
preserve or revive any rights waived by Executive hereunder. Subject to
Executive’s execution and delivery of the Release without revocation thereof and
execution and delivery of the Consulting Agreement, (i) the Company agrees to
enter into the Release and (ii) there shall be no offset available to the
Company against any amounts due, paid or payable to him in respect of the
Contingent Benefits under Paragraph 6 or the Separation Payment under Paragraph
7 with respect to any compensation, remuneration or payment attributable to any
services that Executive may provide to any third party subsequent to termination
of employment hereunder, whether as an employee or otherwise.


9. Additional Payments Following a Change in Control. In the event that the
aggregate of all payments or benefits made or provided to the Executive under
this Agreement and under all other plans, programs or arrangements of the
Company (the “Aggregate Payment”) constitutes a parachute payment, as such term
is defined in Section 280G(b)(2) of the Code, the Company shall pay to the
Executive, prior to the time any excise tax imposed by Section 4999 of the Code
(“Excise Tax”) is payable with respect to such Aggregate Payment, an additional
amount which, after the imposition of all income and excise taxes and interest
and penalties thereon, is equal to the Excise Tax on the Aggregate Payment.
Notwithstanding the immediately preceding sentence, if the Aggregate Payments
are less than 110% of the product of (i) three (3) times (ii) Executive’s Base
Amount (as such term is defined in Section 280G of the Code), the Company shall
have no obligation to make any additional payments under this Paragraph 9 and
the Aggregate Payments to Executive shall be reduced such that no amount payable
to Executive shall be subject to the Excise Tax. The determination of whether
the Aggregate Payment constitutes a Parachute Payment and, if so, the amount to
be paid to the Executive and the time of payment pursuant to this Paragraph 8
shall be made by an independent accounting firm (the “Accounting Firm”) selected
by the Company prior to the Change in Control. The Accounting Firm shall be a
nationally recognized United States public accounting firm which has not, during
the two years preceding the date of its selection, acted in any way on behalf of
the Company or any affiliate thereof or Executive. In the event that the Excise
Tax is later determined by the Accounting Firm or pursuant to any proceeding or
negotiations with the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the payment is made under this Paragraph 9
(including, but not limited to, by reason of any payment the existence or amount
of which cannot be determined at the time of such payment), the Company shall
make an additional payment in respect of such excess (plus any interest or
penalty payable with respect to such excess) at the time that the amount of such
excess is finally determined. In the event that the Excise Tax is subsequently
determined by the Accounting Firm or pursuant to any proceeding or negotiations
with the Internal Revenue Service to be less than the amount taken into account
hereunder in calculating the payment to be made pursuant to this Paragraph 8,
Executive shall repay to the Company, at the time that the amount of such
reduction in the Excise Tax is finally determined, the portion of such prior
payment that would not have been paid if such Excise Tax had been applied in
initially calculating such payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event that any portion of the payment made
hereunder that is to be refunded to the Company has been paid to any Federal,
state or local tax authority, repayment thereof shall not be required until
actual refund or credit of such portion has been made to Executive, and interest
payable to the Company shall not exceed interest received or credited to
Executive by such tax authority for the period it held such portion. Executive
and the Company shall mutually agree upon the course of action to be pursued
(and the method of allocating the expenses thereof) if Executive’s good faith
claim for refund or credit is denied.


10. Non-competition and Confidentiality.
 
(a) Non-competition. During the Employment Period, Executive shall not become
associated with any entity, whether as a principal, partner, employee,
consultant or shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly traded company), that is actively
engaged in any geographic area in any business which is in competition with a
business conducted by the Company at the time of the alleged competition.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of Executive’s breach of this Paragraph 10(b)).
 
(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.
 
(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the one-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.
  
(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, non-solicitation, confidentiality and the Company property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations may cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore,
Executive agrees that the Company shall be entitled to obtain an injunction,
restraining order or such other equitable relief restraining Executive from
committing any violation of the covenants and obligations contained in this
Paragraph 10. These injunctive remedies are cumulative and are in addition to
any other rights and remedies the Company may have at law or in equity.
 
11. Miscellaneous.
 
(a) Survival. Paragraphs 6 (relating to early termination of the Employment
Period), 7 (relating to payments to be made at the expiration of this
Agreement), 9 (relating to certain additional payments following a change in
control), 10 (relating to nondisclosure and non-solicitation of employees) and
11(o) (relating to governing law) shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period in accordance
with Paragraph 1 or an early termination of the Employment Period pursuant to
Paragraph 6 hereof.
 
(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 11(d).
 
(c) Assignment. Except as provided under Paragraph 11(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.
 
(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Entire Agreement. This Agreement and each of the agreements evidencing the
terms of the Grandfathered Option Awards, the Commencement Stock Units and
Extension Stock Option Grant shall constitute the entire agreement between the
parties hereto with respect to the matters referred to herein; provided that
this Agreement shall not alter, amend, or supersede (i) except as specifically
provided in Paragraph 7, any agreement that evidences the terms of any equity
grant made prior to the date hereof or (ii) the Indemnification Agreement
referenced in Paragraph 6(d). This Agreement expressly supersedes the 2005
Agreement. There are no promises, representations, inducements or statements
between the parties other than those that are expressly contained herein.
 
(f) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company represents that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. (ii) it has the full corporate power and authority to execute
and deliver this Agreement and (iii) the execution, delivery and performance of
this Agreement has been duly and validly authorized.
 
(g) Authority of the Board. For the avoidance of doubt, nothing is this
Agreement shall preclude the Board from its ability to exercise any power or
authority to take such actions as it is required or permitted to take as a
matter of law or pursuant to the terms of the Company’s governing documents.
Nothing in this Paragraph 12(g) shall be construed to modify, amend, limit or
otherwise impair the rights and entitlements of Executive set forth in the other
Paragraphs of this Agreement (including, without limitation, the rights and
entitlements specified in Paragraph 6).
 
(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Paragraph 10(a), (b)
or (d) is not enforceable in accordance with its terms, Executive and the
Company agree that such subparagraph of such Paragraph 10 shall be reformed to
make such Paragraph enforceable in a manner which provides the Company the
maximum rights permitted at law.
 
(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
 
(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):
 
If to the Company:
 
Bizzingo, Inc.
63 Main Street, Suite 202
Flemington, New Jersey
08822
Telecopy No. (908) 968 - 0838
 
with a copy to:
 
Dan Luciano, Esq
242A West Valley Brook Rd.
Califon, New Jersey
07830
Telecopy No.: (908) 832 - 5546
 
 
 

--------------------------------------------------------------------------------

 
If to Executive:
 
Gordon Samson
14320 Magdalen Avenue
White Rock, BC
V4B 2X2
Telecopy No.: (604) 628 - 7780


(k) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.
 
(l) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.
 
(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.
 
(o) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply; provided that Paragraph 4
shall be governed by the laws of the State of Delaware without reference to
principles of conflicts or choice of law under which the law of any other
jurisdiction would apply.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.
 
“Company”:
Bizzingo, Inc.
 
a Nevada Company
         
By:
   
Print Name:
           
Address:
63 Main Street, Suite 202
     
Flemington, NJ 08822
       
“Consultant”:
               
By:
   
Print Name:
Gordon Samson
         
Address:
14320 Magdalen Avenue
 
 
 
White Rock, B.C.
     
V4B 2X2

[Signature Page to Consultant Agreement]


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
GENERAL RELEASE
 
WHEREAS, Gordon Samson (hereinafter referred to as “Executive”) and Bizzingo,
Inc. (hereinafter referred to as the “Company”) are parties to a Consulting
Agreement , dated April 20, 2011, (the “Employment Agreement”), which provided
for Executive’s employment with the Company on the terms and conditions
specified therein; and
 
WHEREAS, pursuant to paragraph 9 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:
 
1. (a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven days following execution hereof by Executive without
Executive’s having exercised the revocation rights referred to in paragraph 11
hereof and (iii) the time specified in the Employment Agreement for payment of a
particular item of compensation, the Company shall provide Executive the amounts
and benefits described in Paragraph [6][7]of the Employment Agreement and make
full payment for vacation and floating holidays accrued but unused as of the
date hereof, less amounts required to be withheld by law or authorized by
Executive to be withheld (it being understood that from and after the date
hereof no further rights to vacation or floating holidays or compensation
therefor shall accrue or be payable to Executive). Such payment shall be made by
check payable to Executive.
 
(b) The covenants and commitments of Employer referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraph [6][7] of the Employment Agreement) shall be in
lieu of and in full and final discharge of any and all obligations to Executive
for compensation, severance payments, or any other expectations of payment,
remuneration, continued coverage of any nature or benefit on the part of
Executive arising out of or in connection with Executive’s employment with the
Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.
 
(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, or as are expressly provided in the Employment Agreement,
under and subject to the terms of (i) the Employment Agreement, (ii) any
applicable retirement plan(s) to which Executive may be subject, (iii) any
applicable stock option plan or other incentive compensation plan of the Company
to which Executive may be subject, (iv) any right which Executive now has or may
hereafter have to claim a defense and/or indemnity for liabilities to third
parties in connection with his activities as an employee of the Company or any
of its affiliates pursuant to the terms of any applicable statute, under any
insurance policy, pursuant to the certificate of incorporation or bylaws or
established policies of the Company or any affiliate thereof or pursuant to
written agreement (including, without limitation, the Indemnification Agreement
dated as of May 31, 2010 expressly providing for such indemnity between
Executive and the Company or any affiliate thereof, and (v) any other applicable
employee welfare benefit plans to which Executive may be subject. Further,
Executive shall be entitled to such continuation of health care coverage as is
required under, and subject to, applicable law, of which Executive shall be
notified in writing after the Termination Date, provided Executive timely
exercises Executive’s rights in accordance therewith. Executive understands and
acknowledges that all payments for any such continued health care coverage he
may elect will be paid by him, except to the extent the Employment Agreement
provides that such payments shall be made by the Company.
 
2. Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with his
employment by the Company or that are the property of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.
 
4. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.
 
5. Excluding enforcement of the covenants, promises and/or rights reserved
herein, Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and each of the Company’s owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such companies,
divisions, subsidiaries and affiliates) and all persons acting by, through,
under or in concert with any of them (collectively “Releasees”), or any of them,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort or any legal
restrictions on the Company’s right to terminate employees, or any Federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967, as amended, and the California
Fair Employment and Housing Act that Executive now has, or has ever had, or ever
will have, against each or any of the Releasees, by reason of any and all acts
omissions, events, circumstances or facts existing or occurring up through the
date of Executive’s execution hereof that directly or indirectly arise out of,
relate to, or are connected with, Executive’s services to, or employment by the
Company (any of the foregoing being an “Executive Claim” or, collectively, the
“Executive Claims”).
 
6. Executive expressly waives and relinquishes all rights and benefits and does
so understanding and acknowledging the significance of such specific waiver,
except as to:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Thus, and for the purpose of implementing a full and complete release and
discharge of the Releasees, Executive expressly acknowledges that this Agreement
is intended to include in its effect, without limitation, all Executive Claims
that Executive does not know or suspect to exist in Executive’s favour at the
time of execution hereof, and that this Agreement contemplates the
extinguishment of any such Executive Claim or Executive Claims.
 
7. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns and successors in interest (“Executive Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or any tort, that the Company now has, or has ever had, or
ever will have, against Executive and/or the Executive Releasees, by reason of
any and all acts, omissions, events, circumstances or facts existing or
occurring up through the date of the Company’s execution hereof, that directly
or indirectly arise out of, relate to, or are connected with, Executive’s
services to, or employment by the Company (hereinafter referred to as a “Claim”
or collectively, the “Claims”); provided, however, that, notwithstanding any
other term or provision hereof, any Claim or Claims arising out of, under, or
resulting from, in part or whole, (i) any illegal or fraudulent act(s) or
illegal or fraudulent omission(s) to act of Executive, (ii) any action(s) or
omission(s) to act which would constitute self-dealing or a breach of
Executive’s confidentiality obligations to the Company or any affiliate thereof,
or a breach of The Walt Disney Company and Associated Companies Confidentiality
Agreement executed by Executive, or (iii) the Board’s policy, as the same may be
in effect from time to time, regarding the ability of the Company to recoup
bonus or incentive payments as a result of the Company being required to restate
its financial results due to material noncompliance with financial
reporting  requirements under the securities laws, are hereby expressly excluded
in their entirety from the foregoing release, acquittal and discharge and are
unaffected thereby (any Claim or Claims not so excluded pursuant to this proviso
being hereinafter referred to as a the “Company Claim” or, collectively, as the
“Company Claims”).
 
 
 

--------------------------------------------------------------------------------

 
 
8. Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits and does so understanding and acknowledging
the significance of such specific waiver, except as to:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Thus, for the purpose of implementing a full and complete release, acquittal and
discharge of the Executive Releasees with respect to the Company Claims only,
the Company expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all the Company Claims that the Company does not
know or suspect to exist in the Company’s favour at the time of execution
hereof, and that this Agreement contemplates the extinguishment of any such
Company Claims.
 
9. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands that Executive may use as much of this 21-day period as Executive
wishes prior to signing.
 
10. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination Employment Act of 1967, as
amended, effectuated in this Agreement within 7 days of signing this Agreement.
Revocation can be made by delivering a written notice of revocation to General
Counsel, Bizzingo, Inc., 63 Main Street, Flemington New Jersey. For this
revocation to be effective, written notice must be received by the Company no
later than the close of business on the seventh day after Executive signs this
Agreement. If Executive revokes the waiver of his rights under the Age
Discrimination Employment Act of 1967, as amended, the Company shall have no
obligations to Executive hereunder, and this Agreement and the Employment
Agreement shall have no further force and effect.
 
11. Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees or of the Executive
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.
 
12. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any Company
Releasee or Executive Releasee has acted wrongfully or that the Company or
Executive has any rights whatsoever against any of the Company Releasees or
Executive Releasees except as specifically set forth herein, and each of the
Company Releasees and Executive Releasees specifically disclaims any liability
to any party for any wrongful acts.
 
13. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New Jersey. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.
 
PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.


“Company”:
Bizzingo, Inc.
 
a Nevada Company
         
By:
   
Print Name:
           
Address:
63 Main Street, Suite 202
  
   
Flemington, NJ 08822
       
“Consultant”:
               
By:
   
Print Name:
Gordon Samson
       
Address:
14320 Magdalen Avenue
 
 
White Rock, B.C.
   
V4B 2X2



[Signature Page to General Release Agreement]
 
 
 

--------------------------------------------------------------------------------

 